IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT JACKSON

                      SEPTEM BER SESSION, 1997
                                                            FILED
STATE OF TENNESSEE,         )   C.C.A. NO. 02C01-9611-CR-00390
                                                     September 19, 1997
                            )
      Appellee,             )                               Cecil Crowson, Jr.
                            )                               Appellate C ourt Clerk
                            )   SHELBY COUNTY
VS.                         )
                            )   HON. JOSEPH B. DAILEY
KARL HAMILTON a.k.a.        )   JUDGE
RANDOLPH PRUITT,            )
                            )
      Appellant.            )   (Burglary)


               ON APPEAL FROM THE JUDGMENT OF THE
                CRIMINAL COURT OF SHELBY COUNTY


FOR THE APPELLANT:              FOR THE APPELLEE:

W ALKER GW INN                  JOHN KNOX W ALKUP
Assistant Public Defender       Attorney General and Reporter
201 Poplar, Suite 2-01
Memphis, TN 38103               GEORGIA BLYTHE FELNER
                                Assistant Attorney General
                                425 5th Avenue North
                                Nashville, TN 37243

                                JOHN W. PIEROTTI
                                District Attorney General

                                DAVID HENRY
                                Assistant District Attorney General
                                Criminal Justice Complex, Suite 301
                                201 Poplar Street
                                Memphis, TN 38103



OPINION FILED ________________________

AFFIRMED PURSUANT TO RULE 20

DAVID H. WELLES, JUDGE
                                  ORDER

       The Defendant was convicted on a jury verdict of one count of burglary.

He was sentenced as a career offender to twelve years in the Department of

Correction. In this appeal he argues that the evidence introduced against him is

insufficient to support his conviction. W e disagree and affirm the judgment of the

trial court.



       The proof showed that a Memphis public elementary school’s silent alarm

system activated at approximately 2:30 a.m. on June 16, 1995. Two police

cruisers promptly responded. As they arrived, the officers heard someone yell

“Police” and saw the Defendant running from a “cubbyhole” area at the back of

the school. He was apprehended immediately.            He spontaneously told the

officers that it was not his idea to break into the school, and that some guys had

offered him some of the property for helping. In the “cubbyhole” area, a window

had been forced open.       Some tools and food items were located near the

window. A television and a VCR belonging to the school were found in the

school’s playground area. No other suspects were found.



       W e conclude that the evidence presented is sufficient to support the finding

by the trier of fact of guilt beyond a reasonable doubt. We further conclude that

no error of law requiring a reversal of the judgment is apparent on the record.



       Based upon a thorough reading of the record, the briefs of the parties, and

the law governing the issues presented for review, the judgment of the trial court



                                        -2-
is affirmed in accordance with Rule 20 of the Court of Criminal Appeals of

Tennessee.



                             _______________________________
                             DAVID H. WELLES, JUDGE



CONCUR:



___________________________________
JOE B. JONES, PRESIDING JUDGE


___________________________________
JOE G. RILEY, JUDGE




                                   -3-